                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                   Case No. 16-CR-165-2-JPS-JPS
 v.

 ROMAN A. WHYTE,
                                                                     ORDER
                       Defendant.


1.      BACKGROUND

        On October 20, 2020, Defendant filed a motion for compassionate

release. (Docket #78). The Government filed a response, (Docket #82), and

Defendant replied, (Docket #88). The Court has reviewed these submissions

and will deny Defendant’s motion for compassionate release.

2.      FACTS

        Defendant is serving a federal sentence for his participation in an

armed robbery of a pharmacy. He pleaded guilty, and, on June 29, 2017, this

Court sentenced him to 65 months in prison, consecutive to a state sentence

which he was already serving. (Docket #50 at 7–9, #57). Defendant is

currently detained at Federal Correctional Institution Pekin (“FCI Pekin”)

in Pekin, Illinois.1

        Defendant is a 30-year-old male. (Docket #50 at 4). In his motion, he

states that he suffers from “chronic to severe asthma.” (Docket #78 at 2). At

the time of his sentencing, Defendant reported to be in good physical

condition, but noted that he suffered from asthma and used an inhaler.



        At the time Defendant filed his motion, he was being detained at Federal
        1

Correctional Institution Manchester in Manchester, Kentucky. (Docket #78 at 1).


     Case 2:16-cr-00165-JPS Filed 06/11/21 Page 1 of 7 Document 89
(Docket #50 at 20). Bureau of Prison (“BOP”) health records indicate that

Defendant was seen by health professionals on a few occasions. (Docket #84

at 1). In records from March and September 2020, medical professionals

noted that Defendant was “stable” on medication and that he denied

having any cough, wheeze, sleep issues, or related concerns. (See generally

id.)

        As of June 11, 2021, FCI Pekin reports that no inmates and nine staff

members have active cases of COVID-19.2 No inmate deaths have been

reported, and 725 inmates and 78 staff have recovered from the virus.3

Further, FCI Pekin is reporting that 123 of its staff and 553 of its inmates

have been fully vaccinated.4

        In his motion, Defendant asks the Court to release him from prison

because (1) COVID-19 poses a unique risk to prisoners, and (2) he is at

increased risk of harm from COVID-19 due to his asthma. (Docket #78 at 1–

2). At the time Defendant submitted his motion, he stated that there was no

vaccine for the disease. (Id. at 1). If released, Defendant intends to live with

his mother. (Id. at 2–3).

3.      LEGAL STANDARD

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”



        2Fed.   Bureau      of       Prisons,       COVID-19        Coronavirus,
https://www.bop.gov/coronavirus/ (last visited June 11, 2021).
        3   Id.
        4   Id.

                               Page 2 of 7
     Case 2:16-cr-00165-JPS Filed 06/11/21 Page 2 of 7 Document 89
18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.


                            Page 3 of 7
  Case 2:16-cr-00165-JPS Filed 06/11/21 Page 3 of 7 Document 89
U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

        [t]he defendant is suffering from a serious physical or mental
        condition, suffering from a serious functional or cognitive
        impairment, or experiencing deteriorating physical or mental
        health because of the aging process, that substantially
        diminishes the ability of the defendant to provide self-care
        within the environment of a correctional facility and from
        which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

        Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.      ANALYSIS

        First, the Government challenges whether Defendant exhausted his

administrative remedies. See Gunn, 980 F.3d at 1179 (“Failure to exhaust

administrative remedies is an affirmative defense, not a jurisdictional issue

that the court must reach even if the litigants elect not to raise it.”) (internal

citations omitted). The Government alleges that it confirmed with the BOP

that Defendant had never, in fact, made a request for a sentence reduction


                               Page 4 of 7
     Case 2:16-cr-00165-JPS Filed 06/11/21 Page 4 of 7 Document 89
with the BOP. (Docket #82 at 7). While Defendant does not allege in his

motion that he exhausted his administrative remedy, he does allege so in

his reply brief. (Docket #88 at 2). Defendant states that he “filed the proper

paperwork with the BOP in the month of August, 2020.” (Id.) He believes

that his request was “misplaced,” and states that his unit manager would

be willing to substantiate this. (Id.) However, Defendant provides nothing

more beyond his word that his unit manager would state that he submitted

a request with the BOP.

       Even if Defendant exhausted his administrative remedies, the Court

must next determine whether he has presented an extraordinary and

compelling reason warranting his release. The outbreak of COVID-19,

together with a defendant’s underlying medical conditions that place the

defendant at “high risk” should he contract the disease, may establish an

extraordinary and compelling reason warranting release. See, e.g., United

States v. Gonzales, Case No. 13-CR-101-JPS, 2020 WL 4437154, at *4 (E.D. Wis.

Aug. 3, 2020). But, with regard to COVID-19, “reliance on circumstances

applicable to everyone in prison would appear to read the term

‘extraordinary’ out of the statute.” United States v. Scott, 461 F. Supp. 3d 851,

863 (E.D. Wis. 2020). “[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020). Thus, the Court will not consider Defendant’s

generalized concerns about the risks of COVID-19 in prisons to be

extraordinary and compelling.

       Defendant’s only alleged health concern is asthma. While this

condition does appear on the Centers for Disease Control and Prevention’s

(the “CDC”) list of conditions that can make a person more likely to get


                            Page 5 of 7
  Case 2:16-cr-00165-JPS Filed 06/11/21 Page 5 of 7 Document 89
severely ill from COVID-19, the CDC states that asthma must be “moderate

to severe.”5 Based on his medical records, Defendant’s asthma appears to

be “stable” under his current treatment plan. (Docket #84 at 5). He did not

complain of any symptoms (e.g., coughing or wheezing) to medical staff—

in fact, he reported that he “is doing well” as of September 29, 2020. (Id. at

1). Defendant’s asthma does not rise to the level of “extraordinary and

compelling.” See United States v. Dover, No. 14-CR-196, 2020 WL 4339222, at

*7 (E.D. Wis. July 28, 2020) (“While defendant suffers from asthma, she

presents no medical evidence showing that her condition falls in the

moderate to severe category referenced by the CDC.”).

       In addition, FCI Pekin is well underway in vaccinating is staff and

inmate population. Even where “[t]he available medical records do not

indicate that [a defendant] has himself been vaccinated . . . federal courts

recently have held that the deployment of the vaccine by the BOP

significantly mitigates the assessment of risk.” United States v. Collins, No.

17-20360, 2021 WL 869651, at *5 (E.D. Mich. Mar. 8, 2021); see also United

States v. Sims, No. 90-80492, 2021 WL 872218, at *3 (E.D. Mich. Mar. 9, 2021)

(“[F]ederal courts have acknowledged that the deployment of the vaccine

by the BOP significantly mitigates the assessment of risk.”); United States v.

McKay, No. 1:18-CR-00339-PAC-7, 2021 WL 807108, at *4 (S.D.N.Y. Mar. 3,

2021) (“Moreover, the BOP has begun vaccinating both inmates and

staff . . . . And with the BOP committed to vaccinating all prisoners during

the upcoming months, . . . [defendant] will eventually receive the

vaccine . . . [likely] more quickly in prison than outside of it.”) (internal



       5People with Certain Medical Conditions, Ctrs. for Disease Control &
Prevention,            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited June 11, 2021).

                            Page 6 of 7
  Case 2:16-cr-00165-JPS Filed 06/11/21 Page 6 of 7 Document 89
quotation and citation omitted). Accordingly, Defendant has not presented

an extraordinary and compelling reason warranting his early release.

5.      CONCLUSION

        It is unclear whether Defendant has exhausted his administrative

remedies. Further, he has not proffered an extraordinary and compelling

reason warranting his release. Therefore, the Court will deny Defendant’s

motion for compassionate release, (Docket #78). The Court will grant the

Government’s motion to seal, (Docket #83), as well as its motion for leave

to file a supplemental response,6 (Docket #86).

        Accordingly,

        IT IS ORDERED that Defendant Roman A. Whyte’s motion for

compassionate release (Docket #78) be and the same is hereby DENIED;

        IT IS FURTHER ORDERED that the Government’s motion to seal

(Docket #83) be and the same is hereby GRANTED; and

        IT IS FURTHER ORDERED that the Government’s motion for leave

to file a supplemental response (Docket #86) be and the same is hereby

GRANTED.

        Dated at Milwaukee, Wisconsin, this 11th day of June, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




       The supplemental response concerned a change in controlling law as
        6

decided by the Seventh Circuit in Gunn, 980 F.3d 1178.

                               Page 7 of 7
     Case 2:16-cr-00165-JPS Filed 06/11/21 Page 7 of 7 Document 89
